As filed with the Securities and Exchange Registration No. 333-133944 Commission on May 5, 2017 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 33 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Post-Effective Amendment No. 424 [X] (Check appropriate box or boxes.) Separate Account B (Exact Name of Registrant) Voya Insurance and Annuity Company (Name of Depositor) 909 Locust Street Des Moines, IA 50309 (Address of Depositor’s Principal Executive Offices) (Zip Code) (610) 425-3400 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel Voya Insurance and
